Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Claims 1, 3-12, 20-22, 25, 26 are currently pending in this application. Applicant has elected Species 1 with traverse in the reply filed on 3/25/2021. Claims 1, 3-12, 20-22 25, 26 are currently examination.

Election/Restrictions
It is noted that Claims 20-22, 26 is also not drawn to Species 1, but it was mistakenly examined in the first office action, so it has not been withdrawn to allow for a final rejection.  In the case there is continued examination, Claim 20 in its current form and its dependent claims will be withdrawn in a subsequent first office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 11-12, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over TURNER (6,296,072).

Regarding Claim 1, TURNER teaches A drive train for a human-powered vehicle, comprising: a drive unit including a motor (28) configured to impart propulsion to the human-powered vehicle; a sprocket arrangement (108)(30) operatively coupled to the drive unit, the sprocket arrangement comprising a first front sprocket, a plurality of rear sprockets (31) and a plurality of gear ratios respectively corresponding to the plurality of rear sprockets, the plurality of gear ratios including a largest gear ratio and a smallest gear ratio; and the motor (28) being provided adjacent to the first front sprocket (30).
TURNER does not teach and a total gear range quotient obtained by dividing the largest gear ratio by the smallest gear ratio, the total gear range quotient being equal to or larger than 7.
TURNER discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a high rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter as well as allow a bicycle have more suitable gear ratios for when it is being ridden both while motor assisted and while it is not motor assisted.

Regarding Claims 3, TURNER does not teach wherein the total gear range quotient is equal to or larger than 9.
TURNER discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a large rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter as well as allow a bicycle have more suitable gear ratios for when it is being ridden both while motor assisted and while it is not motor assisted.

Regarding Claim 4, TURNER teaches further comprising: a rear derailleur configured to shift a chain relative to the plurality of rear sprockets (31)(Col. 8 lines 47-65).

Regarding Claim 5, TURNER teaches further comprising: a front derailleur (Col. 8 lines 47-65).

Regarding Claim 6, TURNER teaches further comprising: at least one internal transmission device (72)(74)(82).

Regarding Claim 7, TURNER teaches wherein the at least one internal transmission device includes a rear internal transmission device (hub of 31) configured to be disposed on a rear wheel (16)(Col. 8 lines 47-65).

Regarding Claim 8, TURNER teaches wherein the at least one internal transmission device (72)(74)(82) includes a front internal transmission device configured to be coupled to a crank assembly (52)(54).

Regarding Claims 11, TURNER does not teach wherein the sprocket arrangement includes at least one individual sprocket-space provided between two adjacent rear sprockets among the plurality of rear sprockets, the two adjacent rear sprockets are adjacent to each other without another rear sprocket therebetween in an axial direction with respect to a rotational center axis of the plurality of rear sprockets, and a force-transmission coefficient obtained by dividing the total gear range quotient by a total number of the at least one individual sprocket-space is equal to or smaller than 1.
TURNER discloses the result effective variable of a force transmission coefficient since it has some force transmission coefficient as seen in (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a large rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter. Having a minimum number of sprockets and thus sprocket spaces ensures enough different gear ratios are provided for various riding conditions and varying rider preferences.

Regarding Claims 12, TURNER does not teach wherein the sprocket arrangement includes at least one individual sprocket-space provided between two adjacent rear sprockets among the plurality of rear sprockets, the two adjacent rear sprockets are adjacent to each other without another rear sprocket therebetween in an axial direction with respect to a rotational center axis of the plurality of rear sprockets, and a force-transmission coefficient obtained by dividing the total gear range quotient by a total number of the at least one individual sprocket-space is larger than 1.
TURNER discloses the result effective variable of a force transmission coefficient since it has some force transmission coefficient as seen in (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a large rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter. Having a maximum number of sprockets and thus sprocket spaces provides a rear sprocket set which may achieve a desired small size, lower weight, and lower cost.

Regarding Claims 25, TURNER teaches the motor (28) being configured to apply an assist rotational force to a crank assembly (52)(54) of the human-powered vehicle.


Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TURNER (6,296,072) in view of EMURA (2016/0236750).

Regarding Claims 9, TURNER does not teach wherein a total number of the plurality of rear sprockets is equal to or smaller than 10.
EMURA teaches wherein a total number of the plurality of rear sprockets is equal to or smaller than 10.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the rear sprocket set in TURNER so it has the number in EMURA so it gives the rider a fair number of gear ratio options while not making the transmission unnecessarily large, expensive, and heavy. 

Regarding Claims 10, TURNER does not teach wherein the total number of the plurality of rear sprockets is equal to or larger than 5.
EMURA teaches wherein the total number of the plurality of rear sprockets is equal to or larger than 5.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the rear sprocket set in TURNER so it has the number in EMURA so it gives the rider a fair number of gear ratio options while not making the transmission unnecessarily large, expensive, and heavy. 



Claims 20-22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUTSUI (2020/0198729).

Regarding Claim 20, TSUTSUI teaches a drive train for a human-powered vehicle, comprising: a drive unit including a motor (15) configured to impart propulsion to the human-powered vehicle; a first front sprocket (34a), the motor being provided adjacent to the first front sprocket; at least one internal transmission device (18) having a plurality of gear ratios, the plurality of gear ratios including a largest gear ratio and a smallest gear ratio; and
TSUTSUI does not teach a total gear range quotient obtained by dividing the largest gear ratio by the smallest gear ratio, the total gear range quotient being equal to or larger than 6.37.
TSUTSUI discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort. In addition, a high rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter as well as allow a bicycle have more suitable gear ratios for when it is being ridden both while motor assisted and while it is not motor assisted.

Regarding Claim 21, TSUTSUI as modified teaches wherein the at least one internal transmission device (hub of wheel 7) includes a rear internal transmission device configured to be disposed on a rear wheel (7).

Regarding Claim 22, TSUTSUI as modified teaches wherein the at least one internal transmission device includes a front internal transmission device (18) configured to be coupled to a crank assembly (2a).

Regarding Claims 26, TSUTSUI teaches the motor (15) being configured to apply an assist rotational force to a crank assembly (2a) of the human-powered vehicle (1).




Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12, 20-22 25, 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654